MEMORANDUM OPINION
BUSSEY, Presiding Judge:
This matter comes on application of Billy Jack Wingfield for a writ of habeas corpus discharging him from custody in the State Penitentiary, where he is currently confined under authority of a judgment and sentence rendered against him in the District Court of Tulsa County, case No. 18978. The Court having examined the petition and time computation and the Response filed on behalf of the State, and being of the opinion that petitioner is not entitled to credit for time served in federal custody, finds that the allegations of petitioner are wholly insufficient to support his assertion that he has completed service of the sentence imposed in the District Court of Tulsa County, case No. 18978.
It is therefore the order of the Court that the relief prayed for should be, and the same is hereby, denied, and the application for a writ of habeas corpus is dismissed.
NIX and BRETT, JJ., concur.